DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the spring compressor”, “a wireless control module”, “a portable device “ and “a plunger guide/spacer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 1 and 2 objected to because of the following informalities:  It is suggested that the applicant avoid subjective terminology such as “firmly”. While it does not appear to rise to the level of indefinite effect on the claim it is does hold the potential for a point of unnecessary contention.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 (and 3,5,7,9,11, and 14 by dependency on 1) and 2 (and 4,6,8,10,12-15 by dependency on 2) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Any one of four categories (process, machine, manufacture or composition of matter) is a patent eligible subject matter category. An apparatus that includes recitation of method within the apparatus claim improperly mixes categories rendering the claim 
In order to correct the indefinite condition, it is suggested the applicant amend apparatus claim set to remove method and/or write claim set that are directed to a method invention. To be clear a single application may have apparatus claims set and also method claim set but cannot have a single claim set that contains both apparatus and method recitation combined.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As previously indicated method recitation within apparatus claim is improper combination of patent subject matter. Additionally, it would be improper to attempt to import limitation from the specification into a claim.  Citing documents not part even part of the instant application within the claim are likewise improper attempt to import limitation. Claims are evaluated for the structure and function positively recited in the claim.   Applicant may cancel the claim(s), amend the claim(s) to 

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 5, 7, 9, 11, 14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Robertson (US 2015/0062770) in view of Lambrou et al. (US 2013/0192319).  

Regarding claim 1, Robertson discloses An electric locking system that does not need continuous power to maintain a deadbolt in a locked or unlocked position between activations, comprising: containing: 

a Dual Position Latching Solenoid (Solenoid Fig.1; Robertson) (DPLS), firmly attached to said housing of said electric deadbolt door lock body, having a magnetic housing (49; Robertson), movable magnetic core (41, shaft; Robertson), one or more control coils (45,42,43,44; Robertson), and a permanent magnet (40;Robertson); 
a shaft (41; Robertson) firmly connected to the said movable magnetic core of said DPLS, free to move through said magnetic housing of said DPLS and a first end of the said housing of said electric deadbolt door lock body, said first end being opposite to a second end of said housing of said electric deadbolt door lock body that is attached([0017-0018]; Robertson), ; and 
said shaft (41;Robertson) and free to move through said second end of the said housing of said electric body; where when said plunger is in said housing of said electric lock body, said plunger is in the unlocked position, and when the plunger is extruding out of said housing (Fig.1; Robertson) of said electric lock body, said deadbolt plunger is in the deadbolt locked position; 
a pulsed capacitor (20; Robertson) power and control method for sending an alternating pulsed current to said control coil of said DPLS to activate said DPLS and cause movement of said movable magnetic core of said DPLS in a linear reciprocating manner (Fig.1; Robertson); and 
a power input(12; Robertson) method from an input power system to provide power to said pulsed capacitor power and control (50; Robertson)  method to activate ]; Robertson); placing said plunger in said locked position; when said power input method is providing power to said pulsed capacitor power and control method and said deadbolt plunger is in said deadbolt locked position, and when said pulsed capacitor power and control method sends a pulsed current to said one or more control coils of said DPLS in a second direction, the magnetic flux of said permanent magnet of said DPLS is directed through said movable magnetic core of said DPLS toward a second end of said magnetic housing of said DPLS to produce a magnetic force to cause said movable magnetic core of said DPLS to move toward and magnetically latch to said second end of said magnetic housing of said DPLS; carrying said shaft and said deadbolt plunger with said movable magnetic core of said DPLS to cause said deadbolt plunger to move into said housing of said electric deadbolt door lock body; placing said deadbolt plunger in said deadbolt unlocked position; thus to produce an electric deadbolt door locking 
Robertson does not disclose: an electric deadbolt door lock body deadbolt plunger.
Lambrou et al. teaches an electric deadbolt door lock body deadbolt plunger for the purpose of providing a lock function with a door jamb mortise lock assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Robertson with an electric deadbolt door lock body deadbolt plunger (28; Lambrou et al.) as taught by Lambrou et al. for the expected benefit of fitting a lock orifice with a matching lock bolt of a cross-sectional thickness to achieve appropriate strength.

Regarding claim 3, the combination makes obvious The electric deadbolt door locking system of claim 1, wherein a plunger guide/spacer (49, hole; Robertson)  is added between said DPLS and the inside of said second end of said housing of said electric deadbolt door lock body and prohibited from leaving the inside of said housing of said electric deadbolt door lock body, to aid in the alignment of the said deadbolt plunger's movement outward of the said housing of said electric deadbolt door lock body.
Note: Recitation of method within apparatus claim can be given little to no patentable weight, see 112 rejection.

Regarding claim 5, the combination makes obvious The electric deadbolt door locking system of claim 1, wherein said pulsed capacitor (20; Robertson) power and control (50;Robertson) method is a modification of the BSPMAS in US. Pat. No. 9,343,216.
Note: Recitation of method within apparatus claim can be given little to no patentable weight, see 112 rejection.

Regarding claim 7, the combination makes obvious The electric deadbolt door locking system of claim 1, wherein said pulsed capacitor (20; Robertson) power and control(50; Robertson) method contains a wireless control module.
Note: Recitation of method within apparatus claim can be given little to no patentable weight, see 112 rejection.

Regarding claim 9, the combination makes obvious The electric deadbolt door locking system of claim 1, wherein said power input method is a wireless charging station to charge one or more batteries ([0011]; Robertson) or capacitors to power said pulsed capacitor power and control method.
Note: Recitation of method within apparatus claim can be given little to no patentable weight, see 112 rejection.

Regarding claim 11, the combination makes obvious The electric deadbolt door locking system of claim 1, wherein said pulsed capacitor power(20; Robertson)  and control (50; Robertson) method contains electrical mechanical switches for placing said deadbolt plunger in a locked or unlocked deadbolt position.
Note: Recitation of method within apparatus claim can be given little to no patentable weight, see 112 rejection.

Regarding claim 14, the combination makes obvious The electric deadbolt door locking system of claim 1, wherein electrical switches(52; Robertson)  are provided to bypass said pulsed capacitor power and control method to activate said DPLS with a portable pulsed capacitor power and control method in a portable device (in as much as the applicant shows a portable device, so too does the reference combination) to place said deadbolt plunger in a locked or unlocked deadbolt position for testing or when power to said pulsed capacitor power and control method is unavailable.
Note: Recitation of method within apparatus claim can be given little to no patentable weight, see 112 rejection.


Claims 2, 4, 6, 8, 10, 12, 13, 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Robertson (US 2015/0062770) in view of Lambrou et al. (US 2013/0192319) further in view of Chang (US 2004/0195846).  

Regarding claim 2,  the combinations makes obvious An electric deadbolt door lock that does not need continuous power to maintain a door in the deadbolt locked or unlocked position between activation, comprising: 
an electric deadbolt door lock body containing: 

1 a Dual Position Latching Solenoid(Solenoid Fig.1; Robertson)  (DPLS), firmly attached to said housing of said electric 2 deadbolt door lock body, having a magnetic housing(49; Robertson), movable magnetic core (41;Robertson), one or more control coils(45,42,43,44; Robertson), and a permanent magnet, a shaft firmly connected to the said movable magnetic core of said DPLS, free to move through said magnetic housing of said DPLS and a first end of the said housing of said electric deadbolt door lock body, said first end being opposite to a second end of said housing of said electric deadbolt door lock body that is attached to the door; 
a deadbolt plunger (28; Lambrou et al.) firmly connected to said shaft and free to move through said second end of the said housing of said electric deadbolt door lock body; where when said deadbolt plunger is in said housing of said electric deadbolt door lock body, said deadbolt plunger is in the deadbolt unlocked position, and when the deadbolt plunger is extruding out of said housing of said electric deadbolt door lock body, said deadbolt plunger is in the deadbolt locked position; 
a spring compressor (48; Lambrou et al.) firmly attached to said shaft outside said DPLS opposite to said deadbolt plunger and free to move inside said housing of said electric door locking body; and a door locking spring (54; Lambrou et al.) about the shaft between said spring compressor and the inside of said first end of said housing of said electric door locking body; 


1 a pulsed capacitor power and control method for sending an alternating pulsed current to said one or 2 more control coils of said DPLS to cause movement of said movable magnetic core of said DPLS in a linear reciprocating manner; and 
a power input (12; Robertson) method from an input power system to provide power to said pulsed capacitor power and control (50; Robertson) method; when said power input method is providing power to said pulsed capacitor power and control method with said deadbolt plunger of said electric door lock in said deadbolt unlocked position (one of bi stable positions; Robertson), where said door locking spring is compressed by said spring compressor, and when said pulsed capacitor power and control method sends a pulsed current to said one or more control coils of said DPLS in a first direction, the magnetic flux of said permanent magnet of said DPLS is directed through said movable magnetic core of said DPLS toward a first end of said magnetic housing of said DPLS to produce a magnetic force to cause said movable magnetic core of said DPLS to move with aid of the spring force from said door locking spring toward and magnetically latch to said first end of said housing of said DPLS; carrying said shaft and said deadbolt plunger with said movable magnetic core of said DPLS to cause said plunger to move outward from said housing of said electric deadbolt door lock body and into said frame locking mechanism against said frame locking plunger to move said frame locking plunger from a first to second position(one and the other of bi stable positions; Robertson), and compressing said frame locking spring while 

Chang teaches a frame locking plunger(6; Chang) free to move in for the purpose of engaging a lock.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination with a frame locking plunger (6; Chang) free to move in as taught by Chang for the expected benefit of an adjustable lock engagement capable of absorbing manufacturing tolerance..  

Regarding claim 4, the combination makes obvious The electric deadbolt door lock of claim 2, wherein a plunger guide/spacer(49, hole; Robertson)  is added between said DPLS and the inside of said second end of said housing of said electric deadbolt door lock body and prohibited from leaving the inside of said housing of said electric deadbolt door lock body, to aid in the alignment of the said deadbolt plunger's movement outward of the said housing of said electric deadbolt door lock body and into said frame locking mechanism.

Regarding claim 6, the combination makes obvious The electric deadbolt door lock of claim 2, wherein said pulsed capacitor (20; Robertson) power and control (50; Robertson) method is a modification of the BSPMAS in US. Pat. No. 9,343,216.
Note: Recitation of method within apparatus claim can be given little to no patentable weight, see 112 rejection.

Regarding claim 8, the combination makes obvious The electric deadbolt door lock of claim 2, wherein said pulsed capacitor power (20; Robertson) and control (50; Robertson) method contains a wireless control module (in as much as the applicant shows a wireless control module so does the reference combination).
Note: Recitation of method within apparatus claim can be given little to no patentable weight, see 112 rejection.

Regarding claim 10, the combination makes obvious The electric deadbolt door lock of claim 2, wherein said power input method is a wireless charging station when the door is closed with a transmitter in the door frame and a receiver in the door to charge one or more batteries ([0011]; Robertson) or capacitors to power said pulsed capacitor power and control method.
Note: Recitation of method within apparatus claim can be given little to no patentable weight, see 112 rejection.

Regarding claim 11, the combination makes obvious The electric deadbolt door locking system of claim 1, wherein said pulsed capacitor power and control method contains electrical mechanical switches(52; Robertson) for placing said deadbolt plunger in a locked or unlocked deadbolt position.
Note: Recitation of method within apparatus claim can be given little to no patentable weight, see 112 rejection.

Regarding claim 12, the combination makes obvious The electric deadbolt door lock of claim 2, wherein said pulsed capacitor(20; Robertson) power and control (50; Robertson)method contains electrical mechanical switches(52; Robertson) on the inside of the door for placing said deadbolt plunger in a locked or unlocked deadbolt position.
Note: Recitation of method within apparatus claim can be given little to no patentable weight, see 112 rejection.

Regarding claim 13, the combination makes obvious The electric deadbolt door lock of claim 2, wherein said pulsed capacitor power (20; Robertson) and control (50; Robertson) method contains electrical mechanical switches (52; Robertson) on the outside of the door for placing said deadbolt plunger in a locked or unlocked deadbolt position, where said electrical mechanical switches are behind a security lock to prevent unwanted entry.

Regarding claim 15, the combination makes obvious The electric deadbolt door lock of claim 2, wherein electrical switches(52; Robertson) are provided to bypass said 2 pulsed capacitor power(20; Robertson) and control (50; Robertson)l method to activate said DPLS with a portable pulsed capacitor power and control method in a portable device to place said deadbolt plunger in a locked or unlocked deadbolt position for 
Note: Recitation of method within apparatus claim can be given little to no patentable weight, see 112 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675